ON RETURN TO REMAND
BOWEN, Judge.
On remand, the circuit court held an evi-dentiary hearing and entered a written order stating: *956-1905, -1906, -1452, -1166] at the time of his plea. Therefore, the Court is of the opinion that the following Order should be entered.
*955“The Court after considering sworn testimony, the record of the Plea proceedings and argument of counsel finds that the Petitioner was incorrectly informed as [to] the potential range of punishment in his cases [CC88-1902, -1903, -1904,
*956“It is therefore, ORDERED, ADJUDGED, and DECREED:
“1. That Petitioner’s request for relief under Rule 20 is due to be granted and the same is hereby granted. Said previously entered pleas are hereby set aside and held for naught. Petitioner’s cases are to be restored by the Clerk to the proper docket for lawful disposition.
“2. The Honorable J. Scott Bou-dreaux is appointed as trial counsel in each case.”
The circuit court having granted the petition for post-conviction relief, this appeal is dismissed as moot.
OPINION EXTENDED;
APPEAL DISMISSED.
All Judges concur.